DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12 and 14-15, drawn to an electrolyte membrane and battery, classified in H01M50/446.
II. Claims 13, drawn to a method of preparing an electrolyte membrane, classified in H01M50/403.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the electrolyte membrane of Invention I does not teach that the matrix comprises a solvent, which is required by the method of Invention II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Randall Shoemaker on 11/7/2022 a provisional election was made without traverse to prosecute the invention of Group I, Claims 1-12 and 14-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 13 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to because in Figures 8a, 8c, 9d, and 10 the text is blurry and is difficult to decipher.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 7, and 8 are objected to because of the following informalities:
Claim 1, lines 4-5 reads “a filler comprising a carbon nitride nanosheet, an oxygenated carbon nitride nanosheet or a combination thereof”. For enhanced readability and consistency throughout the claim set (see Claim 7), a comma should be added following “an oxygenated carbon nitride nanosheet” such that lines 4-5 read “a filler comprising a carbon nitride nanosheet, an oxygenated carbon nitride nanosheet, or a combination thereof”.
Claim 7, line 3 recites “greater than 100m2/g”. There appears to be a space missing between “100” and “m2/g”.
Claim 8, lines 1-2 reads “a filler comprising a carbon nitride nanosheet, an oxygenated carbon nitride nanosheet or a combination thereof”. For enhanced readability and consistency throughout the claim set (see Claim 7), a comma should be added following “an oxygenated carbon nitride nanosheet” such that lines 1-2 read “a filler comprising a carbon nitride nanosheet, an oxygenated carbon nitride nanosheet, or a combination thereof”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the carbon nitride" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the carbon nitride” is referring to one or both of “a carbon nitride nanosheet” and “an oxygenated carbon nanosheet”, or if it is referring to a different carbon nitride component altogether. It would not be easily understood by the skilled artisan what is required to comprise g-C3N3. The examiner notes that for purposes of examination “the carbon nitride” will be considered to refer to one or both of “a carbon nitride nanosheet” and “an oxygenated carbon nanosheet”.
Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the conductive polymer" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the conductive polymer” is referring to “the ionically conductive polymer” of Claim 1 or an entirely different conductive polymer. The skilled artisan would not be able to easily determine if the amount of filler should be selected based upon the total weight of the ionically conductive polymer of Claim 1 or a different conductive polymer. The examiner notes that for purposes of examination “the conductive polymer” will be read as “the ionically conductive polymer”. Claims 5-6 are also rejected due to their dependency upon Claim 4.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the polymer matrix" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the polymer matrix” is referring to the “matrix comprising an ionically conductive polymer” of Claim 1, or a different component of the electrolyte membrane which is a polymer matrix. The skilled artisan would not be able to ascertain if the matrix of Claim 1 is being referred to as “the polymer matrix” as although the matrix of Claim 1 comprises an ionically conductive polymer, it also comprises an alkali metal salt and is not referred to in Claim 1 as “the polymer matrix”. The examiner notes that for purposes of examination “the polymer matrix” will be understood to be referring to the matrix comprising the ionically conductive polymer of Claim 1. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the conductive polymer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the conductive polymer” is referring to “the ionically conductive polymer” of Claim 1 or an entirely different conductive polymer. The skilled artisan would not be able to easily determine if the ionically conductive polymer of Claim 1 or a different conductive polymer must comprise at least one of PVDF, PAN, or PEO. The examiner notes that for purposes of examination “the conductive polymer” will be read as “the ionically conductive polymer”. 
Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the conductive polymer" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the conductive polymer” is referring to “the ionically conductive polymer” of Claim 1 or an entirely different conductive polymer. The skilled artisan would not be able to easily determine if the amount of alkali metal salt should be selected based upon the total weight of the ionically conductive polymer of Claim 1 or a different conductive polymer. The examiner notes that for purposes of examination “the conductive polymer” will be read as “the ionically conductive polymer”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4-6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (Front. Chem. 7:388. (2019)).
Regarding Claim 1, Yang discloses an electrolyte membrane (solid composite polymer electrolyte film) for an alkali metal ion battery, comprising: a matrix comprising an ionically conductive polymer (polyethylene oxide): an alkali metal salt (LiClO4); and a filler comprising a carbon nitride nanosheet (Figure 1, Introduction, p.2, Col.2, para. 3, and Experimental Section, p.3, Col.1, para. 2, and p.5, Col.1, para 3). 
Regarding Claim 2, Yang further discloses that the carbon nitride nanosheet comprises g-C3N4 (Experimental Section, p.3, Col.1, para. 2).
Regarding Claim 4, Yang further discloses that an amount of the filler (carbon nitride nanosheet) may be in a range of from 0% by weight to 15% by weight based on the total weight of the conductive polymer (polyethylene oxide) (Experimental Section, p.3, Col.1, para. 2). Thus, Yang reads on the instant limitation requiring the filler be present in a range of about 0.5% by weight to 10% by weight based on the total weight of the conductive polymer.
Regarding Claim 5, Yang further discloses that an amount of the filler (carbon nitride nanosheet) may be in a range of from 0% by weight to 15% by weight based on the total weight of the conductive polymer (polyethylene oxide) (Experimental Section, p.3, Col.1, para. 2). Thus, Yang reads on the instant limitation requiring the filler be present in a range of about 2% by weight to 5% by weight based on the total weight of the conductive polymer.
Regarding Claim 6, Yang further discloses that an amount of the filler (carbon nitride nanosheet) may be in a range of from 0% by weight to 15% by weight based on the total weight of the conductive polymer (polyethylene oxide) (Experimental Section, p.3, Col.1, para. 2). Thus, Yang reads on the instant limitation requiring the filler be present in a range of about 2% by weight based on the total weight of the conductive polymer.
Regarding Claim 8, Yang further discloses that the carbon nitride nanosheet has a porous microstructure (p.5, Col. 1, para. 3).
Regarding Claim 9, Yang further discloses that the carbon nitride nanosheet is dispersed uniformly in the polymer matrix (Experimental Section, p.3, Col.1, para. 2).
Regarding Claim 10, Yang further discloses that the conductive polymer comprises Polyethylene oxide (PEO) (Experimental Section, p.2, Col. 2, para. 4).
Regarding Claim 11, Yang further discloses that the alkali metal salt is LiClO4 (Experimental Section, p.2, Col. 2, para. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Front. Chem. 7:388. (2019)), as applied to Claim 1 above.
In Regards to Claim 14 (Dependent Upon Claim 1):
	Yang discloses the electrolyte membrane of Claim 1 as set forth above. Yang further discloses an alkali metal battery (all solid-state lithium battery), the battery (all solid-state lithium battery) comprising: an anode; a cathode; and an electrolyte membrane (solid composite polymer electrolyte film) according to Claim 1 (Introduction, p.2, Col.2, para. 3). 
	Though Yang does not explicitly disclose that the electrolyte membrane (solid composite polymer electrolyte film) is placed between the anode and the cathode, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for an arrangement of the electrolyte membrane with the anode and the cathode, an arrangement where the electrolyte membrane is between the anode and the cathode, as the skilled artisan would appreciate that it is a common arrangement found in the art and would function to isolate the anode and the cathode from one another, thus preventing a short-circuit of the battery. By doing so, all of the limitations of Claim 14 are met.
In Regards to Claim 15 (Dependent Upon Claim 14):
Yang as modified above discloses the alkali metal battery of Claim 14 as set forth above. Yang further discloses that the electrolyte membrane (solid composite polymer electrolyte film) has a thickness of about 100 microns (Experimental Section, p.3, Col.1, para. 2).
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Front. Chem. 7:388. (2019)) as applied to Claim 1 above, and further in view of Hu et al. (ACS Appl. Mater. Interfaces, 9, 11615−11625 (2017)) (disclosed by the Applicant on IDS dated 04/04/2022).
In Regards to Claim 3 (Dependent Upon Claim 1):
Yang discloses the electrolyte membrane of Claim 1 as set forth above.
Yang is deficient in disclosing that the filler comprises an oxygenated carbon nitride nanosheet.
Hu discloses an electrolyte membrane (carbon nitride polymer-reinforced electrolyte) for a lithium metal battery, wherein the electrolyte membrane (carbon nitride polymer-reinforced electrolyte) comprises an alkali metal salt (lithium salt); and a filler (Figure 6, p.11616, Col. 1, para. 2 -Col. 2, and p.11623, Col. 1, Slurrylike Electrolyte Preparation). Hu further discloses that the filler may be carbon nitride nanosheets or oxygenated carbon nitride nanosheets (p.11623, Col. 1, Material Synthesis), and further teaches that oxygenated carbon nitride nanosheet s possess a specific surface area of 192 m2/g, which is higher than the specific surface area of non-oxygenated carbon nitride nanosheets (p. 11621, Col. 1, para. 1).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the filler of the electrolyte membrane of Yang, oxygenated carbon nitride nanosheets, as it is known in the art as a comparable material to non-oxygenated carbon nitride nanosheets for use as a filler in a polymer electrolyte material, as taught by Hu, and would result in the filler of the electrolyte membrane of Yang having a higher specific surface area. By doing so, all of the limitations of Claim 3 are met.
In Regards to Claim 7 (Dependent Upon Claim 1):
Yang discloses the electrolyte membrane of Claim 1 as set forth above.
Yang is deficient in disclosing that the surface area of the carbon nitride nanosheet is greater than 100 m2/g.
Hu discloses an electrolyte membrane (carbon nitride polymer-reinforced electrolyte) for a lithium metal battery, wherein the electrolyte membrane (carbon nitride polymer-reinforced electrolyte) comprises an alkali metal salt (lithium salt); and a filler (Figure 6, p.11616, Col. 1, para. 2 -Col. 2, and p.11623, Col. 1, Slurrylike Electrolyte Preparation). Hu further discloses that the filler may be carbon nitride nanosheets or oxygenated carbon nitride nanosheets (p.11623, Col. 1, Material Synthesis), and further teaches that oxygenated carbon nitride nanosheet s possess a specific surface area of 192 m2/g, which is higher than the specific surface area of non-oxygenated carbon nitride nanosheets (p. 11621, Col. 1, para. 1).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the filler of the electrolyte membrane of Yang, oxygenated carbon nitride nanosheets, as it is known in the art as a comparable material to non-oxygenated carbon nitride nanosheets for use as a filler in a polymer electrolyte material, as taught by Hu, and would result in the filler of the electrolyte membrane of Yang having a higher specific surface area. By doing so, all of the limitations of Claim 7 are met.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Front. Chem. 7:388. (2019)) as applied to Claim 1 above, and further in view of Feng et al. (CN 108448169 B).
In Regards to Claim 12 (Dependent Upon Claim 1):
Yang discloses the electrolyte membrane of Claim 1 as set forth above.
Yang is deficient in disclosing that an amount of the alkali metal salt is in a range of from about 50% to 80% by weight based on the total weight of the conductive polymer.
Feng discloses a composite solid electrolyte membrane for a lithium ion battery, wherein the composite solid electrolyte membrane comprises a polymer (adhesive binder), a lithium salt, and a filler (ceramic powder) (p.2, lines 22-23 and p.3, lines 4-6). Feng further discloses that the lithium salt may be present in an amount of between 10 mass % and 50 mass % based on the total mass of the composite solid electrolyte membrane, and the polymer (adhesive binder) may be present in an amount of between 20 mass % and 50 mass % based on the total mass of the composite solid electrolyte membrane (p.3, lines 4-5).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the amount of alkali salt and ionically conductive polymer in the electrolyte membrane of Yang, an amount between 10 mass % and 50 mass % based on the total weight of the electrolyte membrane and an amount of between 20 mass % and 50 mass % based on the total mass of the composite solid electrolyte membrane, respectively, as these ranges are known in the art to be useful amounts of an alkali metal salt and ionically conductive polymer in an electrolyte membrane in an alkali metal battery, as taught by Feng. 
Upon making the above selection, the skilled artisan would appreciate that there are many possible embodiments of Yang in which amount of the alkali metal salt is in a range of from about 50% to 80% by weight based on the total weight of the conductive polymer. For example, assuming the electrolyte membrane has a total weight of 100g the amount of ionically conductive polymer may be 50g (50 mass % based on the total weight of the electrolyte membrane) and the amount of the alkali salt may be 25g (25 mass % based on the total weight of the electrolyte membrane), which results in the alkali salt being present in an amount of 50% by weight based on the total weight of the conductive polymer. Thus, by making the above modification, all of the limitations of Claim 12 are met. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./            Examiner, Art Unit 1724                                                                                                                                                                                            /BRIAN R OHARA/Examiner, Art Unit 1724